971 So. 2d 874 (2007)
Kimberly BERGER, Appellant,
v.
Scott COHEN, Appellee.
No. 3D06-2978.
District Court of Appeal of Florida, Third District.
November 21, 2007.
Laurie D. Hall, for appellant.
Russell H. Cullen and James R. (Jack) Bridges, Key Largo, for appellee.
Before COPE and RAMIREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Jackson v. Echols, 937 So. 2d 1247, 1249 (Fla. 3d DCA 2006) ("The trial court is afforded broad discretion in granting, denying, dissolving, or modifying injunctions, and unless a clear abuse of discretion is demonstrated, an appellate court must not disturb the trial court's decision.") (citing Wise v. Schmidek, 649 So. 2d 336, 337 (Fla. 3d DCA 1995)).